Title: To Thomas Jefferson from Timothy Pickering, 2 April 1793
From: Pickering, Timothy
To: Jefferson, Thomas



Sir
General Post Office April 2d. 1793.

I am honoured with your letter of yesterday’s date, respecting the delinquency of the post rider between Richmond and Charlottesville. Mr. Davis had some time ago informed me of his irregularities and defects: but soon afterwards wrote me that it appeared he had been so poor as to be unable to provide suitable horses: tho’ he had then accomplished it; and expected such assistance as would enable him to be punctual in future.
Thus the matter rests on my mind; and I have not since received information (as I recollect) of any delinquencies, except what the roads or waters rendered unavoidable. I am respectfully sir, Your most obedt. servt.

Timothy Pickering


I shall write Mr. Davis to-morrow: he negociated the contract in my behalf.

